Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Response to Arguments
Applicant’s arguments submitted on 11/16/2021 have been fully considered.  Applicant argues that the prior art references Liu, An, and Parthasarathy would not have been obvious to combine, because those of ordinary skill in the art would prefer An’s canonical positons over Parthasarathy’s inverse transformation positions for authentication purposes.  However, in response to Applicant’s amendments and arguments, Examiner has substantially changed the rejections herein below by replacing the Liu reference with the new Hasinoff reference, and also providing new obvious rationales for combining the An and Parthasarathy references with the new Hasinoff references.
Newly cited Hasinoff, Samuel W., et al. "Burst photography for high dynamic range and low-light imaging on mobile cameras." ACM Transactions on Graphics (ToG) 35.6 (2016): 1-12 (hereinafter referred to as “Hasinoff”), discloses a processor implemented image fusion method, comprising (see Hasinoff Abstract, and pgs. 192:10 and 192:11, where a “Nexus 6, 5X, and 6P” mobile phone comprising a “Qualcomm Snapdragon 810” processor and comprising memory for storing “code” and “104 Mpix” images are used): detecting first feature points of an (see Hasinoff Fig. 1, and pgs. 192:5 and 192:6, “4 Aligning Frames” where an object in the image is a human face, and at least a translation transformation of the pixels feature values are used to transform a plurality of images in order to align the images with a reference frame”); generating a combined image by combining the transformed first image frame and the transformed second image frame (see Hasinoff Fig. 1, and pgs. 192:6-192:9, “5 Merging Frames” where the frames are then merged to remove noise).
Previously cited Parthasarathy et al., US 2015/0016728 A1 (hereinafter referred to as “Parthasarathy”), discloses inverse transforming the combined image based on a correspondence between the second feature points and the reference points; and a result of the inverse transforming (see Parthasdarathy para. 0015, where images are transformed back into their original frame of reference).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the inverse transformation technique of Parthasarathy to return Hasinoff’s denoised image back to its original frame of reference, because it is predictable that the middle reference frame whose pose is closest to a plurality of images would be best for reducing the total noise, but it is also predictable that the authenticator would also want to select the original frame of reference with the pose closest to a previously stored comparison image for authentication 
Previously cited An et al., US 2015/0154229 A1 (hereinafter referred to as “An”), discloses predefined reference points (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where specific predefined facial features are used to detect and align facial images) and performing object verification or authentication of the object dependent on a result (see An Figs. 11 and 16, and paras. 0067, 0068, and 0187-0189, where features are extracted and used to identify faces in images).
It would have been obvious to one of ordinary skill in the art at the time of filing to initially align the facial images of Hasinoff (see Hasinoff Fig. 1 where an image of a face is the object in the image) by using the technique of An to align the facial features amongst the plurality of image frames, because Hasinoff teaches and suggest performing a “course-to-fine alignment” (see Hasinoff pg. 192:5), and it is predictable that in the case where it is known that the object is a face, an initial face alignment using facial features would both reduce the time spent on image alignment while also increasing the alignment accuracy, and thereby also improve the resulting denoising.  
The predefined reference points in this new combination of references can either use An’s predefined canonical positions, or alternatively use the locations of the predefined facial features of Hasinoff’s middle frame, whichever is the most convenient for the user’s specific application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim(s) 1, 4-8, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasinoff, Samuel W., et al. "Burst photography for high dynamic range and low-light imaging on mobile cameras." ACM Transactions on Graphics (ToG) 35.6 (2016): 1-12 (hereinafter referred to as “Hasinoff”) in view of An et al., US 2015/0154229 A1 (hereinafter referred to as “An”) and Parthasarathy et al., US 2015/0016728 A1 (hereinafter referred to as “Parthasarathy”).

Regard claim 14, Hasinoff discloses a processor implemented image fusion method, comprising (see Hasinoff Abstract, and pgs. 192:10 and 192:11, where a “Nexus 6, 5X, and 6P” mobile phone comprising a “Qualcomm Snapdragon 810” processor and comprising memory for storing “code” and “104 Mpix” images are used): detecting first feature points of an object in a first image frame from the first image frame; transforming the first image frame based on the detected first feature points and reference points to generate a transformed first image frame; detecting second feature points of the object in a second image frame from the second image frame; transforming the second image frame based on the detected second feature points and the reference points to generate a transformed second image frame (see Hasinoff Fig. 1, and pgs. 192:5 and 192:6, “4 Aligning Frames” where an object in the image is a human face, and at least a translation transformation of the pixels feature values are used to transform a plurality of images in order to align the images with a reference frame”); generating a combined image by combining the transformed first image frame and the transformed second image frame (see Hasinoff Fig. 1, and pgs. 192:6-192:9, “5 Merging Frames” where the frames are then merged to remove noise).
Hasinoff does not explicitly disclose predefined reference points; and inverse transforming the combined image based on a correspondence between the second feature points and the predefined reference points; and performing object verification or authentication of the object dependent on a result of the inverse transforming.
However, Parthasarathy discloses inverse transforming the combined image based on a correspondence between the second feature points and the reference points; and a result of the inverse transforming (see Parthasdarathy para. 0015, where images are transformed back into their original frame of reference).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the inverse transformation technique of Parthasarathy to return Hasinoff’s denoised image back to its original frame of reference, because it is predictable that the middle reference frame whose pose is closest to a plurality of images would be best for reducing the total noise, but it is also predictable that the authenticator would also want to select the original frame of reference with the pose closest to a previously stored comparison image for authentication purposes.  Accordingly, it is predictable that an authenticator would want the pose returned for at least one of the images in the case where an original pose is closer to a stored comparison image.  
(see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where specific predefined facial features are used to detect and align facial images) and performing object verification or authentication of the object dependent on a result (see An Figs. 11 and 16, and paras. 0067, 0068, and 0187-0189, where features are extracted and used to identify faces in images).
It would have been obvious to one of ordinary skill in the art at the time of filing to initially align the facial images of Hasinoff (see Hasinoff Fig. 1 where an image of a face is the object in the image) by using the technique of An to align the facial features amongst the plurality of image frames, because Hasinoff teaches and suggest performing a “course-to-fine alignment” (see Hasinoff pg. 192:5), and it is predictable that in the case where it is known that the object is a face, an initial face alignment using facial features would both reduce the time spent on image alignment while also increasing the alignment accuracy, and thereby also improve the resulting denoising.  

Claim 21 is rejected under the same analysis as claim 14 above (see Hasinoff Abstract, and pgs. 192:10 and 192:11, where a “Nexus 6, 5X, and 6P” mobile phone comprising a “Qualcomm Snapdragon 810” processor and comprising memory for storing “code” and “104 Mpix” images are used).

Regarding claim 1, Hasinoff does not explicitly disclose wherein the detecting of the first feature points comprises detecting facial landmarks from the first image frame, and the 
However, An discloses wherein the detecting of the first feature points comprises detecting facial landmarks from the first image frame, and the detecting of the second feature points comprises detecting facial landmarks from the second image frame (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where specific predefined facial features are used to detect and align facial images).

Regarding claim 4, Hasinoff does not explicitly disclose wherein the transforming of the first image frame includes transforming the first image frame such that the first feature points are respectively placed at, or respectively warped with respect to, positions of the predefined reference points to generate the transformed first image frame, and wherein the transforming of the second image frame includes transforming the second image frame such that the second feature points are respectively placed at, or respectively warped with respect to, positions of the predefined reference points to generate the transformed second image frame.
However, An discloses wherein the transforming of the first image frame includes transforming the first image frame such that the first feature points are respectively placed at, or respectively warped with respect to, positions of the predefined reference points to generate the transformed first image frame, and wherein the transforming of the second image frame includes transforming the second image frame such that the second feature points are respectively placed at, or respectively warped with respect to, positions of the predefined reference points to generate the transformed second image frame (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where specific predefined facial features are used to detect and align facial images).

Regarding claim 5, Hasinoff does not explicitly disclose wherein the transforming of the first image frame comprises: detecting a first object region from the first image frame based on the detected first feature points; and transforming the first object region through an image warping technique based on first feature points included in the detected first object region and the predefined reference points, and wherein the transforming of the second image frame comprises: detecting a second object region from the second image frame based on the detected second feature points; and transforming the second object region through the image warping technique based on second feature points included in the detected second object region and the predefined reference points.
However, An discloses wherein the transforming of the first image frame comprises: detecting a first object region from the first image frame based on the detected first feature points; and transforming the first object region through an image warping technique based on first feature points included in the detected first object region and the predefined reference points, and wherein the transforming of the second image frame comprises: detecting a second object region from the second image frame based on the detected second feature points; and transforming the second object region through the image warping technique based on second feature points included in the detected second object region and the predefined reference points (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where specific predefined facial features are used to detect and align facial images).

Regarding claim 6, Hasinoff discloses wherein the generating of the combined image comprises combining the transformed first object region and the transformed second object region (see Hasinoff Fig. 1, and pgs. 192:6-192:9, “5 Merging Frames” where the frames comprising human faces are then merged to remove noise).

Regarding claim 7, Hasinoff discloses wherein the generating of the combined image comprises combining a first pixel value of the transformed first image frame and a second pixel value of the transformed second image frame (see Hasinoff Fig. 1, and pgs. 192:6-192:9, “5 Merging Frames” where the frames comprising human faces are then merged to remove noise).

Regarding claim 8, Hasinoff discloses wherein the combining of the first pixel value and the second pixel value includes any one or any combination of any two or more of a summing, an averaging, a weighted summing, and a weighted averaging of the first pixel value and the second pixel value at corresponding positions in the transformed first image frame and the transformed second image frame (see Hasinoff Fig. 1, and pgs. 192:6-192:9, “5 Merging Frames” where  Equations (5) through (7) show that the merging involves weights, averaging, and summing of pixel values).

Regarding claim 15, Hasinoff discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the image fusion method (see Hasinoff Abstract, and pgs. 192:10 and 192:11, where a “Nexus 6, 5X, and 6P” mobile phone comprising a “Qualcomm Snapdragon 810” processor and comprising memory for storing “code” and “104 Mpix” images are used).

Regarding claim 16, Hasinoff does not explicitly disclose wherein, for the detection of the first feature points, the processor is configured to detect facial landmarks from the first image frame, and wherein, for the detection of the second feature points, the processor is configured to detect facial landmarks from the second image frame.
However, An discloses wherein, for the detection of the first feature points, the processor is configured to detect facial landmarks from the first image frame, and wherein, for the detection of the second feature points, the processor is configured to detect facial landmarks from the second image frame (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where specific predefined facial features are used to detect and align facial images).

Regarding claim 17, Hasinoff does not explicitly disclose wherein the transformation of the first image frame includes a transformation of the first image frame such that the first feature points are respectively placed at, or respectively warped with respect to, positions of the predefined reference points to generate the transformed first image frame, and wherein the transformation of the second image frame includes a transformation of the second image frame such that the second feature points are respectively placed at, or respectively warped with respect to, positions of the predefined reference points to generate the transformed second image frame.
(see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where specific predefined facial features are used to detect and align facial images).

Regarding claim 18, Hasinoff does not explicitly disclose wherein the processor is further configured to: detect a first object region from the first image frame based on the detected first feature points, and perform transformation of the first object region through an image warping technique based on first feature points included in the detected first object region and the predefined reference points, and detect a second object region from the second image frame based on the detected second feature points, and transform the second object region through the image warping technique based on second feature points included in the detected second object region and the predefined reference points.
However, An discloses wherein the processor is further configured to: detect a first object region from the first image frame based on the detected first feature points, and perform transformation of the first object region through an image warping technique based on first feature points included in the detected first object region and the predefined reference (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where specific predefined facial features are used to detect and align facial images).

Regarding claim 19, Hasinoff discloses wherein, for the generation of the combined image, the processor is further configured to combine a first pixel value of the transformed first image frame and a second pixel value of the transformed second image frame (see Hasinoff Fig. 1, and pgs. 192:6-192:9, “5 Merging Frames” where the frames are then merged to remove noise).

Regarding claim 20, Hasinoff discloses wherein a combination of the first pixel value and the second pixel value includes any one or any combination of any two or more of a summing, an averaging, a weighted summing, and a weighted averaging of the first pixel value and the second pixel value at corresponding positions in the transformed first image frame and the transformed second image frame (see Hasinoff Fig. 1, and pgs. 192:6-192:9, “5 Merging Frames” where  Equations (5) through (7) show that the merging involves weights, averaging, and summing of pixel values).

Claim(s) 2, 3, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasinoff in view of An and Parthasarathy as applied to claim(s) 14 and 21 above, and in further view of Chen et al., US 2014/0218556 A1 (hereinafter referred to as “Chen”).

Regarding claim 2, Hasinoff does not explicitly disclose wherein a first operation, including the detection of the first feature points and the transforming of the first image frame, and the generating of the combined image are selectively performed based on a determining of whether a measured image quality of the first image frame or the transformed first image frame meets a preset threshold value, and wherein a second operation, including the detection of the second feature points and the transforming of the second image frame, and the generating of the combined image are selectively performed based on a determining of whether a measured image quality of the second image frame or the transformed second image frame meets the preset threshold value.
However, Chen discloses wherein a first operation, including the detection of the first feature points and the transforming of the first image frame, and the generating of the combined image are selectively performed based on a determining of whether a measured image quality of the first image frame or the transformed first image frame meets a preset threshold value, and wherein a second operation, including the detection of the second feature points and the transforming of the second image frame, and the generating of the combined image are selectively performed based on a determining of whether a measured image quality of the second image frame or the transformed second image frame meets the preset threshold (see Chen para. 0030, where the image is selected based on an image quality and/or  luminance value compared to thresholds).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image quality detection of Chen on the images of Hasinoff – as modified by An and Parthasarathy – because it is predictable that the image quality of the output image would be improved by first only selecting the highest image quality image(s) between the input images and transformed images for further processing.

Regarding claim 3, Hasinoff does not explicitly disclose wherein the processor is configured to selectively perform a first operation, including the detection of the first feature points and the transforming of the first image frame, and the generating of the combined image based on a determining of whether a measured image quality of the first image frame or the transformed first image frame meets a preset threshold value, and wherein the processor is configured to selectively perform a second operation, including the detection of the second feature points and the transforming of the second image frame, and the generating of the combined image based on a determining of whether a measured image quality of the second image frame or the transformed second image frame meets the preset threshold value.
However, Chen discloses wherein the processor is configured to selectively perform a first operation, including the detection of the first feature points and the transforming of the first image frame, and the generating of the combined image based on a determining of whether a measured image quality of the first image frame or the transformed first image frame meets a preset threshold value, and wherein the processor is configured to selectively (see Chen para. 0030, where the image is selected based on an image quality and/or  luminance value compared to thresholds).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image quality detection of Chen on the images of Hasinoff – as modified by An and Parthasarathy – because it is predictable that the image quality of the output image would be improved by first only selecting the highest image quality image(s) between the input images and transformed images for further processing.

Regarding claim 10, Hasinoff does not explicitly disclose further comprising: measuring the image quality of the first image frame or the transformed first image frame; and measuring the image quality of the second image frame or the transformed second image frame, wherein the measuring of the image quality of the first image frame and the measuring of the image quality of the second image frame respectively comprise measuring a brightness of the first image frame and measuring a brightness of the second image frame.
However, Chen discloses further comprising: measuring the image quality of the first image frame or the transformed first image frame; and measuring the image quality of the second image frame or the transformed second image frame, wherein the measuring of the image quality of the first image frame and the measuring of the image quality of the second (see Chen para. 0030, where the image is selected based on an image quality and/or  luminance value compared to thresholds).

Regarding claim 11, Hasinoff does not explicitly disclose wherein the processor is further configured to: measure the image quality of the first image frame or the transformed first image frame; and  measure the image quality of the second image frame or the transformed second image frame, wherein the measuring of the image quality of the first image frame and the measuring of the image quality of the second image frame respectively comprise measuring a brightness of the first image frame and measuring a brightness of the second image frame.
However, Chen discloses wherein the processor is further configured to: measure the image quality of the first image frame or the transformed first image frame; and  measure the image quality of the second image frame or the transformed second image frame, wherein the measuring of the image quality of the first image frame and the measuring of the image quality of the second image frame respectively comprise measuring a brightness of the first image frame and measuring a brightness of the second image frame (see Chen para. 0030, where the image is selected based on an image quality and/or  luminance value compared to thresholds).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasinoff in view of An and Parthasarathy as applied to claim(s) 14 above, and in further view of Bu, Shuhui, et al. "Map2DFusion: Real-time incremental UAV image mosaicing based on monocular .

Regarding claim 12, Hasinoff discloses further comprising: detecting third feature points of the object shown in a third image frame from the third image frame; transforming the third image frame based on the detected third feature points and the reference points (see Hasinoff Fig. 1, and pgs. 192:5 and 192:6, “4 Aligning Frames” where an object in the image is a human face, and at least a translation transformation of the pixels feature values are used to transform a plurality of images in order to align the images with a reference frame”).
Hasinoff does not explicitly disclose combining the obtained combination image and the transformed third image frame.
However, Bu discloses combining the obtained combination image and the transformed third image frame (see Bu “F. Map Fusion”, where images are combined incrementally in real-time). 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the real-time fusion of Bu on the images of Hasinoff – as modified by An and Parthasarathy – because it is predictable that incremental fusion would produce initial results quicker for the user who could then end the fusion once enough data is collected thereby completing the fusion at the earliest moment.



Allowable Subject Matter
Claim(s) 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663